—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered December 3, 1997, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*453The defendant forfeited his right to be present at trial when he refused to appear in court after being notified that the trial would proceed without him should he fail to appear (see, People v Taylor, 233 AD2d 534, 535; People v Bryan, 158 AD2d 530; People v Porter, 113 AD2d 814, 815; People v Parker, 57 NY2d 136, 141). Following reasonable efforts to ascertain that the defendant’s refusal was voluntary, the trial court properly determined that the trial should proceed in his absence (see, People v Taylor, supra, at 535; People v Bryan, supra).
The comments made by the prosecutor during summation were largely proper responses to the defense counsel’s summation, which challenged the credibility of the People’s witnesses (see, People v Ramsey, 220 AD2d 697, 698). Any prejudice from improper comments was ameliorated by the trial court’s curative instructions (see, People v Ferguson, 82 NY2d 837, 838; People v Rivera, 142 AD2d 614, 615). Thompson, J. P., Krausman, Florio and Schmidt, JJ., concur.